DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 20
  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Claim(s) 18 
is objected to because of the following informalities:  Claim 18 contains a typographical error in the limitation “in response to determining the microcontroller is under the suspected attack, output a an alert” Emphasis added. Examiner suggests the following language to resolve the issue: “in response to determining the microcontroller is under the suspected attack, output [[a]] an alert….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-10
 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim(s) 1
 recites the limitation: “a power consumption circuit configured to determine power consumption of the microcontroller; wherein a processor is programmed to determine if a clock associated with the microcontroller is paused and whether an average operational power has exceeded a power threshold ….” Emphasis added.
It is not clear from the recited claim language whether the average operational power is an average determined from the determined power consumption of the microcontroller or if it is another average operational power of the system. If it is the former, then there appears to be a missing step to determine the average operational power, if it is the latter then there appears to be a missing step of obtaining the average operational power. 
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will substitute the following language: 
“a power consumption circuit configured to determine an average operational power consumption of the microcontroller; wherein a processor is programmed to determine if a clock associated with the microcontroller is paused and whether [[an]] the average operational power consumption has exceeded a power threshold ….”
Claim(s) 2-10

 
incorporate the deficiencies of rejected base claim(s) 1. Accordingly, claims 2-10 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 8
 recites the limitation “wherein the processor is further programmed to identify periodic patterns in average operation power threshold.”“ Emphasis added.
	It is not clear from the recited limitation whether the average operation power threshold is meant to refer to the power threshold recited in claim 1, or if it refers to a different threshold. 
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will  substitute the language: “wherein the processor is further programmed to identify periodic patterns in the power threshold.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
MPEP § 2106 sets out a framework of analysis to determine whether a claimed invention is directed to subject matter that is foreclosed under 35 U.S.C. § 101. A summary of that framework is provided below: 
Step 1 - Is the claim to a process, machine, manufacture, or composition of matter? 
Step 2A, Prong 1 - If so, is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, Prong 2 – If so, does the claim recite additional elements that integrate the judicial exception into a practical application?
Step 2B – If not, does the claim recite additional elements that amount to significantly more than the judicial exception?

Under this framework, Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
 The recited method claims are directed to a process, machine, manufacture, or composition of matter. Here, both a processes and machine is recited. 
Step 2A, Prong 1
The claim(s) recite(s): determine power consumption of the microcontroller; …  determine if a clock associated with the microcontroller is paused and whether an average operational power has exceeded a power threshold ….
Here, the claim merely recites the use of a computer to undertake observations, evaluations, and judgement. Further, the limitations are recited at a high level of generality such that they could practically be performed in the human mind. The claims are thus directed to the judicial exception of a Mental Process. See MPEP § 2106.04(d)
Step 2A, Prong 2
The recited Mental Process judicial exception is not integrated into a practical application because the additional element(s): output an alert associated with an event causing change in the average operational power; are insignificant extra-solution activity. In particular all uses of the recited the judicial exception Mental Process, when performed on a computer, require data output.   See MPEP §§ 2106.04(d), 2106.05(a), and 2106.05(g).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the element(s) processor and microcontroller are well known, routine and conventional components used to execute computer instructions (See, e.g., Shin below). See MPEP § 2106.05(d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieco, et al., US 20150113309 A1, (“Grieco”) in view of  LIN; Zong-Min, US 20210200876 A1, (“Lin”)
Regarding Claim 1,
 Grieco teaches A system, comprising:
a microcontroller; (Fig. 1, elements 60; See also [0019]) 
a power consumption circuit configured to determine power consumption of the microcontroller; (Fig. 1, element 10; See also [0019] and [0022]-[0024] “the power manager 10 (FIG. 1) is configured to monitor observed power consumption of a given system, in order to compare observed power consumption with the expected power consumption of the respective individual power profiles … Deviations from an individual power profile may occur because illicit or rogue hardware may draw additional system power in order to function….”) 
wherein a processor is programmed to whether an average operational power has exceeded a power threshold; and ([0043] “A reference power profile may represent a combination of power characteristics, e.g., an average, a mean, a weighted average or weighted mean, etc., for a particular category of computing devices, based on observed power load data.” Emphasis added.) 
 in response to the average operational power exceeding the power threshold, ([0026] “At operation 306, the observed system power consumption (e.g., memory and CPU consumption) may be compared to the expected power consumption, which is based upon the power profile PP1 210(1), to determine if the observed power consumption is out of profile, e.g., not within the metrics of expected power consumption as specified according to power profile PP1.”) output an alert associated with an event causing change in the average operational power. ([0031] “Actions taken may include actions chosen by the designer or potentially defined by a user, including: powering down one or more components of the system (up to and including the entire system), logging a message, sending an alert (e.g., by email or other electronic notification), lighting an indicator on the device being powered up ….” Emphasis added.)   
Grieco does not teach determine if a clock associated with the microcontroller is paused and
Note that Grieco goes on to teach that power metrics are determined for each component, at a steady state, at sequential stages during an initialization process. (Fig. 3A, elements 302, 304, and 310; See also [0031]) 
Lin teaches determine if a clock associated with the microcontroller is paused
([0030] “The clock controller may provide a clock signal to each device in the system, and the activation of the clock signal can be limited by setting a boot flag, and the adjustment of the clock signal can only be set during a specific booting stage. ”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Grieco with the teaching of Lin as both references are directed to secure computer initialization. Moreover, Lin improves on Grieco’s teaching of monitored boot stages (Grieco Fig. 3A, elements 302, 304, and 310; See also [0031]), by teaching a technique which further verifies that boot stages are authorized to commence (Lin [0030]) thus improving security in the system. 
Regarding Claim 2,
 Grieco teaches wherein the power threshold is a dynamic threshold.  ([0019] “Memory 35 may comprise a plurality of individual power profiles PP1 30(1) to PPK 30(K), as well as sequencing and comparison logic 37. Each individual power profile (e.g., each of 30(1) to 30(K)) may be associated with a particular phase of powering up a system. ” i.e. the power profiles that are compared to the measured values vary based on the boot phase.) 
Regarding Claim 3,
 Grieco teaches wherein the power threshold is associated with a certain percentage of the average operational power at any time instance.  ([0043] “A reference power profile may represent a combination of power characteristics, e.g., an average, a mean, a weighted average or weighted mean, etc., for a particular category of computing devices, based on observed power load data.” Emphasis added.) 
Regarding Claim 4,
 Grieco teaches wherein the processor is further programmed to receive one or more power profiles from a set of power profiles,wherein the power profiles indicate power consumption of the microcontroller for various operating states.  ([0019] “Memory 35 may comprise a plurality of individual power profiles PP1 30(1) to PPK 30(K), as well as sequencing and comparison logic 37. Each individual power profile (e.g., each of 30(1) to 30(K)) may be associated with a particular phase of powering up a system.” Emphasis added.) 
Regarding Claim 5,
 Grieco teaches wherein the processor is in communication with a machine learning network trained utilizing time series voltage data.  ([0051] “apparatus 900 (e.g., a physical device) configured to perform the techniques presented herein. The physical device 900, e.g., an aggregate power manager, comprises a network interface unit 910, a processor 920, and memory 930. The network interface unit 910 is configured to enable network communications by interfacing with a network. While conceptually illustrated as a ‘network interface unit,’ it will be appreciated that a physical device may contain more than one network interface or type of interface to communicate with other devices within a network”)
Regarding Claim 6,
 Grieco teaches wherein the one or more power profiles include information indicative of an influence of variation of power to different peripherals. ([0021] “an example composite power profile 200 comprising individual power profiles PP1 210(1)-PPn 210(M), for a respective phase of a power on sequence (including steady state). As shown in this figure, the power on sequence of a system is typically divided up into a number of phases, e.g., Phase 1 through Phase n, as not all components are powered on at the same time. The composite power profile 200 comprises a plurality of individual power profiles PP1 210(1)-PPn 210(M),” Emphasis added.) 
Regarding Claim 8,
 Grieco teaches wherein the processor is further programmed to identify periodic patterns in average operation power threshold.  ([0048] “environmental factors might affect a multitude of systems (versus a small number of systems), and therefore, an aggregate power manager may distinguish between an observed power consumption variation caused by an environmental issue (more likely to have a global impact)”) 
Regarding Claim 9,
 Grieco teaches wherein the alert includes a bit transmitted on a communication bus.  ([0051] “The physical device 900, e.g., an aggregate power manager, comprises a network interface unit 910, a processor 920, and memory 930. The network interface unit 910 is configured to enable network communications by interfacing with a network. While conceptually illustrated as a ‘network interface unit,’ it will be appreciated that a physical device may contain more than one network interface or type of interface to communicate with other devices within a network”;
See also [0061]. ) 
Regarding Claim 10,
 Grieco teaches wherein the power threshold is responsive to external parameters that include at least temperature information or humidity information.  ([0045] “collect environmental data (e.g., temperature, etc.) about a particular system through other mechanisms. In one approach, the aggregate power manager 710 may collect temperature data; this data may be used to correlate observed power characteristics of systems at a particular physical location. Additionally, environmental data may be helpful in accounting for deviations from an expected power load, ” Emphasis added.) 
Claim(s) 7
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieco, et al., US 20150113309 A1, (“Grieco”) in view of  LIN; Zong-Min, US 20210200876 A1, (“Lin”) in further view of Lee et al., US 20200106221 A1, (“Lee”) 

Regarding Claim 7,
 Grieco in view of  Lin does not teach the system includes a shunt resistor,
wherein the processor is programmed to measure voltage across the shunt resistor.  
Grieco goes on to teach measuring power in various components in the system. (Grieco [0026])
Lee teaches the system includes a shunt resistor, wherein the processor is programmed to measure voltage across the shunt resistor.  ([0032] “The sense circuit 112 may determine the power information by measuring a voltage drop across the shunt resistors, including the shunt resistor 124, respectively coupled to each of the outputs 114a-114f. The power information may be information indicative of a total amount of power provided to the outputs 114a-114f,”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lee with the teaching of Grieco as both references are directed to controlling power in computing systems. Moreover, Lee carries out Grieco’s teaching of measuring power by teaching a technique which utilizes a shunt resistor to measure a voltage of a component and determine a power level. (Lee [0032]) 
Claim(s) 11-13, 15, and 17-18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al., US 20190245872 A1, (“Shin”) in view of Gilad et al., US 20200387605 A1, (“Gilad”).
Regarding Claim 11,
 Shin teaches a system comprising:
a microcontroller located on a communication bus with a CAN (controller area network) network; and ([0113] – [0114] “CAN bus prototype is configured with four nodes connected to each other via a 2-wire bus. Each node consists of an Arduino UNO board, which is based on the ATmega328 microcontroller, … three prototype nodes … were programmed to inject messages 0x01, 0x07, and 0x15 at random message intervals ….” Emphasis added. i.e. the nodes on the bus comprise a microcontroller.) 
 a processor in communication with the microcontroller, ([0114] “The fourth prototype node …  was programmed to run the proposed detection scheme ….”; See also [0149] “the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”) 
wherein the processor is programmed to:
determine a voltage associated with each corresponding bit for each CAN frame; ([0045] “data are packed into the frame's data field and are delivered in the form of a CAN frame/message, which basically is a sequence of dominant (logical 0) and recessive (logical 1) bits.”; 
See also [0055] “fingerprinting scheme that exploits small discrepancies in different ECUs' CANH and CANL voltages when they are sending dominant bits.”;
See also [0062] and Figs 1-2 describing a CAN frame and how dominant/recessive bits that comprise the frame are sent by the ECUs) 
classify a node utilizing the voltage associated with a corresponding bit and CAN frame and record a transmitter associated with the corresponding bit; ([0061] “Differences in transistors' gate voltages (between ECUs) as well as process variations make their R.sub.DSON values different.”;
See also [0069] “During a learning phase, a fingerprint is learned for each ECU connected to a vehicle bus … each fingerprint uniquely identifies one of the ECUs connected to the vehicle bus. Fingerprints are derived from voltage measurements made during transmission of a message on the vehicle bus ….” Emphasis added. ) and
 in response to voltage associated with a next bit indicating not being associated with the transmitter, ([0070] – [0071] “To detect a compromised ECU, messages transmitted on the vehicle bus are monitored by the monitor node. Specifically, voltages are measured at 62 by the monitor node while messages are being transmitted on the vehicle bus … a fingerprint is constructed at 64 for the unknown transmitter … By comparing the unknown fingerprint to the plurality of learned fingerprints, the identity of the unknown transmitting ECU can be determined at 65 ”) 
Shin does not expressly teach output an alert associated with a potential attack on the network.  Note that Shin goes on to teach identification of ECUs presenting attacks on the CAN bus so as to isolate/repair the ECU. (Shin [0054]; See also [0005] – [0006])  
Gilad teaches output an alert associated with a potential attack on the network.  ([0117] “an indication of the detection and/or disabling of the malicious ECU is generated, and may be displayed, stored, and/or forwarded to a remote server …..” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Gilad with the teaching of Shin as both references are directed to detecting security issues in computing networks. Moreover, Gilad improves on Shin’s teaching of identifying ECUs that are undertaking attacks on the network (Shin [0054]; See also [0005] – [0006]) by teaching a technique which provides an alert to a network user or a remote monitoring server (Gilad [0117]) thus improving the user’s ability to remedy the detected security risk in the network.
Regarding Claim 12,
 Shin teaches wherein the system further includes an analog to digital converter in communication with the microcontroller.  ([0115] “For the monitor node that runs the proposed detection scheme as shown, its CANH and CANL lines were not only connected to the bus but also to the microcontroller's ADC (Analog-to-Digital Converter). The ADC on the Arduino UNO …..” i.e. each microcontroller/node is equipped with an ADC.) 
Regarding Claim 13,
 Shin teaches wherein the system further includes a differential probe in communication with the microcontroller, wherein the differential probe is configured to measure the voltage associated with each corresponding bit utilizing measurements from a CAN high wire and a CAN low wire.  ([0047] “To send either a dominant or a recessive bit, CAN transceivers (are agreed to) output certain voltage levels on the two dedicated CAN wires: CANH and CANL. As shown in FIG. 2, to issue a dominant bit on the CAN bus, CAN transceivers (are agreed to) output approximately 3.5V on the CANH line and 1.5V on the CANL line so that the differential voltage becomes approximately 2V. On the other hand, when sending a recessive bit, the transceivers output approximately 2.5V on both CANH and CANL, yielding approximately 0V of differential voltage. So, by measuring the differential voltage of CANH and CANL, receiver ECUs read the streams of 0 and 1 bits and thus receives the message on the bus. In this regard, CAN bus is considered as a differential bus.” Emphasis added.)
Regarding Claim 15,
 Shin teaches wherein the processor is further programmed to compare a voltage value of an earlier message frame compared to voltage associated with a stored transmitter to determine if an adversarial attack is occurring. ([0070] – [0071] “ messages transmitted on the vehicle bus are monitored by the monitor node. Specifically, voltages are measured at 62 by the monitor node while messages are being transmitted on the vehicle bus … From the remaining voltage measurements, a fingerprint is constructed at 64 for the unknown transmitter, where the unknown fingerprint is indicative of statistical dispersion of the voltage measurements … by comparing the unknown fingerprint to the plurality of learned fingerprints, the identity of the unknown transmitting ECU can be determined ….”; See also Figs. 1, 7, and 11)
Regarding Claim 17,
 Shin teaches wherein the processor is a remote processor configured to monitor the communication bus. ([0114] “The fourth prototype node …  was programmed to run the proposed detection scheme ….” i.e. the fourth node is a separate node on the bus from the nodes being monitored – remote giving the claim the BRI –) 
Claim(s) 14 and 16
 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al., US 20190245872 A1, (“Shin”) in view of Gilad et al., US 20200387605 A1, (“Gilad”) in further view of Sloan et al., US 20220303287 A1, (“Sloan”).
Regarding Claim 14,
 Shin in view of Gilad does not teach wherein the processor is further programmed to determine signal timing associated with each corresponding bit for each CAN frame.  
Note, that both Shin and Gilad are directed to monitoring traffic on a CAN bus and detecting attacks/rogue elements. (Shin Abs.; Gilad Abs.) 
Sloan teaches wherein the processor is further programmed to determine signal timing associated with each corresponding bit for each CAN frame. ([0046] “The device repeatedly monitors the unique bit timing characteristics of each incoming CAN bus message to establish trusted bit timing characteristics for each message. The device then uses the message identifier trusted flag and the trusted bit timing characteristics a given CAN bus message is trusted. “”) 
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Sloan with the teaching of Shin in view of Gilad as all three references are directed to detecting malicious/errant behavior on CAN bus attached controllers. Moreover, Sloan improves on Shin’s teaching of identifying ECUs that are undertaking attacks on the network so as to remove/repair them (Shin [0054]; See also [0005] – [0006]) by teaching a technique which identifies unauthorized ECUs communicating on the bus and eliminates their messages, thus improving security in the system. (Sloan [0058] and Fig. 4) 
Regarding Claim 16,
 Shin in view of Gilad does not teach wherein the processor is further programmed to utilize multiple error frames associated with a malicious transmitter.  
Sloan teaches wherein the processor is further programmed to utilize multiple error frames associated with a malicious transmitter.  ([0052] “The device can neutralize the CAN message by causing a Frame Check Error … This will cause the other ECUs to not accept this message, and the offending intrusion message will be neutralized.” Emphasis added. i.e. for each unauthorized message a frame check error may be asserted.) 
Regarding Claim 18,
 Shin teaches a system comprising:
a microcontroller located on a communication bus; and ([0113] – [0114] “CAN bus prototype is configured with four nodes connected to each other via a 2-wire bus. Each node consists of an Arduino UNO board, which is based on the ATmega328 microcontroller, … three prototype nodes … were programmed to inject messages 0x01, 0x07, and 0x15 at random message intervals ….” Emphasis added. i.e. the nodes on the bus comprise a microcontroller.) 
 a processor in communication with the microcontroller,
([0114] “The fourth prototype node …  was programmed to run the proposed detection scheme ….”; See also [0149] “the computers referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”) 
wherein the processor is programmed to determine if the microcontroller is under a suspected attack ([0070] – [0071] “To detect a compromised ECU, messages transmitted on the vehicle bus are monitored by the monitor node. Specifically, voltages are measured at 62 by the monitor node while messages are being transmitted on the vehicle bus … a fingerprint is constructed at 64 for the unknown transmitter … By comparing the unknown fingerprint to the plurality of learned fingerprints, the identity of the unknown transmitting ECU can be determined at 65”;
See also [0054] – [0055] describing detecting an attack and identifying the ECU undertaking the attack utilizing a fingerprinting technique)
based on at least bit patterns of messages on the communication bus; ([0045] “data are packed into the frame's data field and are delivered in the form of a CAN frame/message, which basically is a sequence of dominant (logical 0) and recessive (logical 1) bits.”; 
See also [0055] “fingerprinting scheme that exploits small discrepancies in different ECUs' CANH and CANL voltages when they are sending dominant bits.”;
See also [0062] and Figs 1-2 describing a CAN frame and how dominant/recessive bits that comprise the frame are sent by the ECUs;
i.e. the strings of bits comprising message frames – bit patterns giving the claim the BRI –are analyzed to determine a fingerprint for the ECU sending the message) and 
Shin does not expressly teach in response to determining the microcontroller is under the suspected attack, output a an alert associated with an event causing change in the bit patterns of messages on the communication bus.
Gilad in response to determining the microcontroller is under the suspected attack, output a an alert associated with an event causing change in the bit patterns of messages on the communication bus. ([0117] “an indication of the detection and/or disabling of the malicious ECU is generated, and may be displayed, stored, and/or forwarded to a remote server …..” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Gilad with the teaching of Shin as both references are directed to detecting security issues in computing networks. Moreover, Gilad improves on Shin’s teaching of identifying ECUs that are undertaking attacks on the network (Shin [0054]; See also [0005] – [0006]) by teaching a technique which provides an alert to a network user or a remote monitoring server (Gilad [0117]) thus improving the user’s ability to remedy the detected security risk in the network.
Claim(s) 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHIN et al., US 20190245872 A1, (“Shin”) in view of Gilad et al., US 20200387605 A1, (“Gilad”) in further view of NEUMANN et al., US 20130347105 A1, (“Neumann”).
Regarding Claim 19,
 Shin in view of Gilad does not teach wherein the alert includes at least a decoy frame output on the communication bus at a random time instance.  
Neumann teaches wherein the alert includes at least a decoy frame output on the communication bus at a random time instance. ([0039] “it is advantageous to use probe request frames and/or null data frames since these frames do not imply a mandatory reply according to the 802.11 standard. The AP 110 can thus send such decoy frames without the need to send corresponding replies.”)
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Neumann with the teaching of Shin as both references are directed to identifying security issues on communication networks. Moreover, Neumann improves on Shin’s teaching of fingerprinting network devices by teaching a technique which further detects network elements that are forging fingerprints ( Neumann[0011]) thus improving security in the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hass et al., US 20200067955 A1, for its teaching of detecting injection attacks on a CAN bus;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187            

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187